DETAILED ACTION
	This office action is in response to the application filed on 1/19/2021 in which claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 6-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Desai (US20070224936A1).
As to claims 1 and 18, Desai teaches an electronic device, comprising: a communication circuitry configured to transmit or receive a first wireless communication signal to an external device in a first communication scheme; ([0041] The Bluetooth radio 204 may comprise suitable logic, circuitry, and/or code that may enable processing Bluetooth protocol packets for communication)
a memory; and a processor, ([0036] FIG. 2A is a block diagram illustrating an exemplary WLAN/Bluetooth coexistence terminal with separate WLAN and Bluetooth radio devices, in accordance with an embodiment of the invention. Processor 206 and memory 208)
wherein the processor is configured to: scan for a second wireless communication signal by a second communication scheme proximate to the electronic device; ([0033] . Referring to FIG. 1C, the Bluetooth-enabled coexistence terminal 110e may comprise a WLAN radio device to communicate with the AP 112c.)
operate in a first mode of controlling a transmission power of the first wireless communication signal based on receive sensitivity for the first wireless communication signal of the external device, when the second wireless communication signal is determined to interfere less than an interference level with the first communication scheme; and ([0034] The coexistence terminal 110e may comprise two transmission power levels. For example, the coexistence terminal 110e may operate as a Class 1 power level terminal with a maximum transmission power of 20 dBm to communicate with any of the remote controllers 114d. In another example, the coexistence terminal 110e may operate as a Class 2 power level terminal with a maximum transmission power of 4 dBm to communicate with any of the remote controllers 114d. [0054] When the isolation value between radios is at or above the threshold level, signal interference may not cause significant desensitization and the WLAN/Bluetooth coexistence terminal may continue to operate utilizing its current transmission and/or reception settings.)
operate in a second mode of transmitting the first wireless communication signal at a higher transmission power than the first mode, when the second wireless communication signal is determined to interfere in excess of the interference level with the first communication scheme. ([0054] When the isolation value is below the threshold level, signal interference may cause significant desensitization and the WLAN/Bluetooth coexistence terminal may proceed to step 410. 0055] In step 410, in order to reduce or eliminate interference effects, the master Bluetooth radio in the WLAN/Bluetooth coexistence terminal may generate signals, such as link manager PDUs, for example, to be transmitted via DM1 packets to the slave Bluetooth radios in the remote controllers to increase the power of transmissions to the coexistence terminal.)
As to claim 6, Desai teaches the electronic device of claim 1, wherein the processor determines whether the second wireless communication signal interfere in excess of the interference level based on at least one of a number of network devices, each of which processes the second wireless communication signal around the electronic device, a number of sharers for each channel of a network device, and intensity of the second wireless communication signal. ([0054] When the isolation value is below the threshold level, signal interference may cause significant desensitization and the WLAN/Bluetooth coexistence terminal may proceed to step 410. 0055] In step 410, in order to reduce or eliminate interference effects, the master Bluetooth radio in the WLAN/Bluetooth coexistence terminal may generate signals, such as link manager PDUs, for example, to be transmitted via DM1 packets to the slave Bluetooth radios in the remote controllers to increase the power of transmissions to the coexistence terminal)
As to claim 7, Desai teaches the electronic device of claim 1, wherein the processor maintains the transmission power, when the receive sensitivity is within a specified range in the first mode. ([0034] The coexistence terminal 110e may comprise two transmission power levels. For example, the coexistence terminal 110e may operate as a Class 1 power level terminal with a maximum transmission power of 20 dBm to communicate with any of the remote controllers 114d. In another example, the coexistence terminal 110e may operate as a Class 2 power level terminal with a maximum transmission power of 4 dBm to communicate with any of the remote controllers 114d. [0054] When the isolation value between radios is at or above the threshold level, signal interference may not cause significant desensitization and the WLAN/Bluetooth coexistence terminal may continue to operate utilizing its current transmission and/or reception settings.)
As to claim 8, Desai teaches the electronic device of claim 7, wherein the processor changes the transmission power, when the receive sensitivity is out of the range in the first mode. ([0054] When the isolation value is below the threshold level, signal interference may cause significant desensitization and the WLAN/Bluetooth coexistence terminal may proceed to step 410. 0055] In step 410, in order to reduce or eliminate interference effects, the master Bluetooth radio in the WLAN/Bluetooth coexistence terminal may generate signals, such as link manager PDUs, for example, to be transmitted via DM1 packets to the slave Bluetooth radios in the remote controllers to increase the power of transmissions to the coexistence terminal)
As to claims 9 and 19, Desai teaches the electronic device of claim 1, wherein the processor transmits the first wireless communication signal on the basis of a plurality of power levels at which the transmission power is strong on a sequential basis in the first mode. ([0034] The coexistence terminal 110e may comprise two transmission power levels. For example, the coexistence terminal 110e may operate as a Class 1 power level terminal with a maximum transmission power of 20 dBm to communicate with any of the remote controllers 114d. In another example, the coexistence terminal 110e may operate as a Class 2 power level terminal with a maximum transmission power of 4 dBm to communicate with any of the remote controllers 114d. [0054] When the isolation value between radios is at or above the threshold level, signal interference may not cause significant desensitization and the WLAN/Bluetooth coexistence terminal may continue to operate utilizing its current transmission and/or reception settings. [0057] In step 516, the WLAN/Bluetooth coexistence terminal may decrease the transmission power of the master Bluetooth radio and/or the WLAN radio to reduce or eliminate the desensitization effects of signal interference.)
As to claims 10 and 20, Desai teaches the electronic device of claim 9, wherein the processor changes to the second mode, when the second wireless communication signal is determined to interfere in excess of the interference level in a state where the first wireless communication signal is transmitted at one of the plurality of power levels. . ([0054] When the isolation value is below the threshold level, signal interference may cause significant desensitization and the WLAN/Bluetooth coexistence terminal may proceed to step 410. 0055] In step 410, in order to reduce or eliminate interference effects, the master Bluetooth radio in the WLAN/Bluetooth coexistence terminal may generate signals, such as link manager PDUs, for example, to be transmitted via DM1 packets to the slave Bluetooth radios in the remote controllers to increase the power of transmissions to the coexistence terminal.)
As to claim 11, Desai teaches the electronic device of claim 9, wherein the processor changes the power level on a stage-by-stage basis and changes to the second mode, when the second wireless communication signal is determined to interfere in excess of the interference level in a state where the first wireless communication signal is transmitted at one of the plurality of power levels. ([0054] When the isolation value is below the threshold level, signal interference may cause significant desensitization and the WLAN/Bluetooth coexistence terminal may proceed to step 410. 0055] In step 410, in order to reduce or eliminate interference effects, the master Bluetooth radio in the WLAN/Bluetooth coexistence terminal may generate signals, such as link manager PDUs, for example, to be transmitted via DM1 packets to the slave Bluetooth radios in the remote controllers to increase the power of transmissions to the coexistence terminal.)
As to claim 12, Desai teaches the electronic device of claim 1, wherein the processor transmits the first wireless communication signal on the basis of a plurality of power levels at which the transmission power is strong on a sequential basis in the second mode. ([0034] The coexistence terminal 110e may comprise two transmission power levels. For example, the coexistence terminal 110e may operate as a Class 1 power level terminal with a maximum transmission power of 20 dBm to communicate with any of the remote controllers 114d. In another example, the coexistence terminal 110e may operate as a Class 2 power level terminal with a maximum transmission power of 4 dBm to communicate with any of the remote controllers 114d. [0054] When the isolation value between radios is at or above the threshold level, signal interference may not cause significant desensitization and the WLAN/Bluetooth coexistence terminal may continue to operate utilizing its current transmission and/or reception settings.)
As to claim 13, Desai teaches the electronic device of claim 12, wherein the processor changes to the first mode, when the second wireless communication signal is determined to interfere less than the interference level in a state where the first wireless communication signal is transmitted at one of the plurality of power levels. ([0034] The coexistence terminal 110e may comprise two transmission power levels. For example, the coexistence terminal 110e may operate as a Class 1 power level terminal with a maximum transmission power of 20 dBm to communicate with any of the remote controllers 114d. In another example, the coexistence terminal 110e may operate as a Class 2 power level terminal with a maximum transmission power of 4 dBm to communicate with any of the remote controllers 114d. [0054] When the isolation value between radios is at or above the threshold level, signal interference may not cause significant desensitization and the WLAN/Bluetooth coexistence terminal may continue to operate utilizing its current transmission and/or reception settings. [0057] In step 516, the WLAN/Bluetooth coexistence terminal may decrease the transmission power of the master Bluetooth radio and/or the WLAN radio to reduce or eliminate the desensitization effects of signal interference.)
As to claim 14, Desai teaches the electronic device of claim 12, wherein the processor changes the power level on a sequential basis and changes to the first mode, when the second wireless communication signal is determined to interfere less than the interference level in a state where the first wireless communication signal is transmitted at one of the plurality of power levels. ([0034] The coexistence terminal 110e may comprise two transmission power levels. For example, the coexistence terminal 110e may operate as a Class 1 power level terminal with a maximum transmission power of 20 dBm to communicate with any of the remote controllers 114d. In another example, the coexistence terminal 110e may operate as a Class 2 power level terminal with a maximum transmission power of 4 dBm to communicate with any of the remote controllers 114d. [0054] When the isolation value between radios is at or above the threshold level, signal interference may not cause significant desensitization and the WLAN/Bluetooth coexistence terminal may continue to operate utilizing its current transmission and/or reception settings. [0057] In step 516, the WLAN/Bluetooth coexistence terminal may decrease the transmission power of the master Bluetooth radio and/or the WLAN radio to reduce or eliminate the desensitization effects of signal interference.)
As to claim 15, Desai teaches the electronic device of claim 1, wherein the communication circuitry includes: a receive circuit configured to receive data from the external device; a first transmit circuit configured to transmit the first wireless communication signal in the first mode; and a second transmit circuit configured to transmit the first wireless communication signal in the second mode. ([0036] FIG. 2A is a block diagram illustrating an exemplary WLAN/Bluetooth coexistence terminal with separate WLAN and Bluetooth radio devices, in accordance with an embodiment of the invention. Referring to FIG. 2A, there is shown a WLAN/Bluetooth coexistence terminal 200 that may comprise a WLAN radio 202, a Bluetooth radio 204, processor 206, a memory 208, a first transmit/receive (T/R) switch 212, a second T/R switch 214, a first antenna 216, and a second antenna 218.)
As to claim16, Desai teaches the electronic device of claim 1, wherein the processor scans for the second wireless communication signal and determines the second wireless communication signal interferes less than or in excess of the interference level, when a specified application is running. ([0030] For example, the coexistence terminal 110a may communicate via Bluetooth technology with a keyboard 114e, a remote controller 114d, a mobile phone 114c, a PDA 114b, and/or an audio device 114a. The audio device 114a may be a headset, headphones, or speakers, for example. When the audio device 114a is a headset, it may enable receiving and/or transmitting Continuous Variable Slope Delta (CVSD) modulated voice. The remote controller 114d may comprise suitable logic, circuitry, and/or that may enable interactive use of applications being executed by the coexistence terminal 110e, for example.)
As to claim 17, Desai teaches the electronic device of claim 16, wherein the specified application a music play application or a call application, and wherein the first wireless communication signal is an audio signal. ([0030] For example, the coexistence terminal 110a may communicate via Bluetooth technology with a keyboard 114e, a remote controller 114d, a mobile phone 114c, a PDA 114b, and/or an audio device 114a. The audio device 114a may be a headset, headphones, or speakers, for example. When the audio device 114a is a headset, it may enable receiving and/or transmitting Continuous Variable Slope Delta (CVSD) modulated voice. The remote controller 114d may comprise suitable logic, circuitry, and/or that may enable interactive use of applications being executed by the coexistence terminal 110e, for example.)





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of Vandwalle et al. (US20110153818A1).
As to claim 2, Desai teaches the electronic device of claim 1, 
But does not specifically teach:
wherein the processor scans for the second wireless communication signal at a specified time period.
However Vandwalle teaches wherein the processor scans for the second wireless communication signal at a specified time period. ([0127] In this example, the arbiter is configured to disable at least the transmission function of Bluetooth wireless interface during the scheduled listening or scanning period of the WiFi interface)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the communication methods of Desai with the scanning period of Vandwalle in order to reduce interreference between WiFi and Bluetooth signals. 
As to claim 3, Desai teaches the electronic device of claim 1, 
But does not specifically teach:
wherein the processor scans for the second wireless communication signal, after pairing with the external device. 
However Vandwalle teaches wherein the processor scans for the second wireless communication signal, after pairing with the external device. 
 ([0128] Therefore, the transmission function of Bluetooth is disabled only during the listening or scanning period of the WiFi wireless interface. Both WiFi and Bluetooth advertisement and discovery activities can be substantially concurrently performed during other periods without substantial interference. In this example, it is assumed that WiFi has a higher priority than Bluetooth. Fig. 20)
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the communication methods of Desai with the scanning period of Vandwalle in order to reduce interreference between WiFi and Bluetooth signals. 
As to claim 4, Desai in view of Vandwalle teaches the electronic device of claim 3, wherein the processor scans for the second wireless communication signal at a first period before the pairing and scans the second wireless communication signal at a second period after the pairing.
(Vandwalle [0128] Therefore, the transmission function of Bluetooth is disabled only during the listening or scanning period of the WiFi wireless interface. Both WiFi and Bluetooth advertisement and discovery activities can be substantially concurrently performed during other periods without substantial interference. In this example, it is assumed that WiFi has a higher priority than Bluetooth. Fig. 20) 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the communication methods of Desai with the scanning period of Vandwalle in order to reduce interreference between WiFi and Bluetooth signals. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Desai in view of Hiben et al. (US20130183904A1).
As to claim 5, Desai teaches the electronic device of claim 1, 
But does not specifically teach:
wherein the processor scans for the second wireless communication signal at a first period, when the electronic device is located in a first area, and scans the second wireless communication signal at a second period, when the electronic device is located in a second area.
However Hiben teaches wherein the processor scans for the second wireless communication signal at a first period, when the electronic device is located in a first area, and scans the second wireless communication signal at a second period, when the electronic device is located in a second area.  ([0101] It is also possible that conditions will conditions will change from the time the control channel scan took place. For example, interference may not have been present when the control channel scan took place in state 701 so the narrowband radio entered state 720. However, since that time the car may have moved farther from the narrowband site, so that the received narrowband signal is weaker and thus more vulnerable to interference, and the car also may have moved farther from the broadband site so that the broadband radio has increased is transmitter power level in response to its power control algorithm, so that the broadband radio is more apt to cause interference. If this occurs and the narrowband radio detects interference, it will transition from state 720 to state 730. Likewise, the narrowband radio can transition from state 730 to state 720 if it detects for example, an increase in the received power of the narrowband signal which results in the cessation of interference.)
It would have been obvious to one of ordinary skill in the art at time of the effective filing date of the claimed invention to modify the interference detection of Desai with the method from Hiben in order to detect and prevent interference at different location states of the devices. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465